IWO-/Y
                                         ELECTRONIC RECORD



CCA #       09-13-00158-CR                                 OFFENSE:           Indecency with a Child

            Carlos Omar Cordero v. The State of
STYLE:      Texas                                          PUNISHMENT:        10 years community supervision

                                                           COUNTY:             Montgomery


TRIAL COURT:             221st District Court                                                     MOTION
TRIAL COURT #:           12-09-09813 CR - Count 1              FOR REHEARING IS:
TRIAL COURT JUDGE:       Judge Lisa Benge Michalk              DATE:

DISPOSITION:        AFFIRMED                                   JUDGE:




DATE:         09-24-14

JUSTICE:      Charles Kreger          PC     NO      S   YES

PUBLISH:      YES                     DNP:      NO


CLK RECORD:         05-06-13                             SUPPCLKRECORD:
RPT RECORD:         05-14-13, 05-17-13                   SUPPRPTRECORD:
STATE BR:           11-04-13                             SUPP BR:
APP BR:             09-03-13                             PRO SE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                               CA#                \WO-M
    APPELLANTS                   Petition                           Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                 DATE:

                                                                    JUDGE:

DATE:      /^/£. 2.<T•?         ZOJ^
                                  - •
                                                                    SIGNED:                        PC:

JUDGE:       /^C                                                    PUBLISH:                      DNP:




                    MOTION FOR REHEARING IN                         MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                                ON

JUDGE:                                                              JUDGE: